     Case 1:19-cv-00995-DAD-GSA Document 21 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                          No. 1:19-cv-00995-DAD-GSA (PC)
12                       Plaintiff,
13              v.                                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    B. BAKER,                                         CERTAIN CLAIMS
15                       Defendant.                     (Doc. No. 20)
16

17          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 1, 2020, the assigned magistrate judge screened plaintiff’s complaint in this

21   action and found that plaintiff had stated a cognizable claim against defendant B. Baker for use of

22   excessive force in violation of the Eighth Amendment of the U.S. Constitution, but that plaintiff

23   had failed to state any other cognizable claims. (Doc. No. 18.) Plaintiff was granted leave to file

24   an amended complaint or to notify the court of his willingness to proceed only on the claims

25   found to be cognizable in the screening order within thirty (30) days after service of that order.

26   (Id. at 8–9.) On September 16, 2020, plaintiff notified the court that he was willing to proceed

27   only on the claim identified by the magistrate judge in the screening order as cognizable. (Doc.

28   No. 19.)
                                                        1
     Case 1:19-cv-00995-DAD-GSA Document 21 Filed 11/13/20 Page 2 of 2


 1          Consequently, on September 22, 2020, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action proceed on plaintiff’s claim brought against

 3   defendant Baker for use of excessive force in violation of the Eighth Amendment of the U.S.

 4   Constitution. (Doc. No. 20.) The magistrate judge also recommended that all other claims

 5   brought by plaintiff in his complaint be dismissed. (Id. at 2.) The findings and recommendations

 6   were served on plaintiff and contained notice that any objections thereto were to be filed within

 7   fourteen (14) days after service. (Id.) No objections have been filed and the time in which to do

 8   so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

11   findings and recommendations are supported by the record and proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on September 22, 2020 (Doc. No. 20)

14                  are adopted in full;

15          2.      This action shall proceed on plaintiff’s claim against defendant Baker for use of

16                  excessive force in violation of the Eighth Amendment of the U.S. Constitution;

17          3.      All other claims are dismissed; and

18          4.      This action is referred back to the assigned magistrate judge for further

19                  proceedings consistent with this order.

20   IT IS SO ORDERED.
21
        Dated:     November 13, 2020
22                                                     UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
